Exhibit 10.38
 
SERIES B PREFERRED STOCK CONVERSION AGREEMENT
 
This Series B Preferred Stock Conversion Agreement (the “Agreement”) is made and
entered into on November 16, 2010, by and among UniTek Global Services, Inc., a
Delaware corporation (the “Company”), and the holders of the Series B
Convertible Preferred Stock of the Company, par value $0.00002 per share (the
“Series B Preferred Stock”), set forth on the signature pages hereto (each a
“Stockholder” and collectively, the “Stockholders”).
 
Recitals
 
A.           The Company has at the date hereof approximately 265,237 issued and
outstanding shares of the Series B Preferred Stock, of which approximately
237,805 shares (the “Shares”) are owned by the Stockholders, in the amounts set
forth opposite the names of the Stockholders on Schedule A hereto.
 
B.           Pursuant to Section 5.2 of the Certificate of Designation,
Preferences and Rights establishing the Series B Preferred Stock (the
“Certificate”), each share of Series B Preferred Stock shall automatically be
converted into fully-paid and nonassessable shares of the Company’s Common
Stock, $0.00002 par value per share (the “Common Stock”), upon the approval of
the holders of a majority of the then outstanding shares of Series B Preferred
Stock, which such conversion shall be effected automatically without the need
for any further action by the holders of such shares and whether or not the
certificates representing such shares are surrendered to the Company or its
transfer agent.
 
C.           In connection with, and conditioned upon the consummation of, an
anticipated registered public offering by the Company of the Common Stock (the
“Offering”) as registered with the Securities and Exchange Commission on a
Registration Statement on Form S-1, the Stockholders and the Company wish to
cause each issued and outstanding share of the Series B Preferred Stock to be
converted into a number of shares of Common Stock using the following amounts
for the terms defined in Section 5.3 of the Certificate: (i) an Original
Issuance Price of $100.00 per share, which increases the Original Issuance Price
of $50.00 set forth in the Certificate to give effect to the liquidation
preference, on a deemed liquidation, of $100.00 per share of Series B Preferred
Stock, as contemplated by Section 3.1 of the Certificate, and (ii) a Conversion
Price, as defined in Section 5.3 of the Certificate, equal to 93.5% of the
offering price to the public of the shares of Common Stock in the Offering,
representing a 6.5% discount to the offering price to the public of the shares
of Common Stock in the Offering.
 
Witnesseth
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound by
this Agreement, do hereby agree as follows:
 
ARTICLE 1
 


 
CONVERSION
 
Pursuant to and in accordance with the terms of this Agreement, upon the
consummation of the Offering, all of the issued and outstanding shares of Series
B Preferred Stock shall be converted, automatically without the need for any
further action by the holders of such shares and whether or not the certificates
representing such shares are surrendered to the Company or its transfer agent,
for a number of shares of Common Stock per share of Series B Preferred Stock
such that each issued and outstanding share of the Series B Preferred Stock
shall be converted into a number of shares of Common Stock using the following
amounts for the terms defined in Section 5.3 of the Certificate: (i) an Original
Issuance Price of $100.00 per share, which increases the Original Issuance Price
of $50.00 set forth in the Certificate to give effect to the liquidation
preference, on a deemed liquidation, of $100.00 per share of Series B Preferred
Stock, as contemplated by Section 3.1 of the Certificate, and (ii) a Conversion
Price, as defined in Section 5.3 of the Certificate, equal to 93.5% of the
offering price to the public of the shares of Common Stock in the Offering,
representing a 6.5% discount to the offering price to the public of the shares
of Common Stock in the Offering.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2
 


 
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS
 
2.1 The Company represents and warrants to each Stockholder that the shares of
Common Stock to be issued upon conversion of the Series B Preferred Stock have
been duly authorized and, when issued upon conversion of the Series B Preferred
Stock as contemplated hereby, will be duly and validly issued, fully paid and
non-assessable.
 
2.2 Each Stockholder represents, warrants and acknowledges to the Company as
follows:
 
2.2.1 Ownership of Shares of Series B Preferred Stock.  Each Stockholder is the
sole record owner of such Stockholder’s Shares.
 
2.2.2 Due Authorization.  Each Stockholder has full right, power and authority
to execute and deliver this Agreement and any person signing this Agreement and
each other document related to the transactions contemplated under this
Agreement on behalf of Stockholder has been duly authorized by Stockholder to do
so.  The transactions contemplated under this Agreement and Stockholder’s
execution and delivery of this Agreement have been authorized by all necessary
action on behalf of Stockholder, and this Agreement is the valid and binding
obligation of Stockholder, enforceable in accordance with its terms.
 
2.2.3 No Conflict.  The execution and delivery by Stockholder of this Agreement,
the consummation of the transactions contemplated by this Agreement and the
performance of Stockholder’s obligations under this Agreement will not conflict
with, or result in any violation of or default under: (a) any provision of any
governing instrument applicable to Stockholder; (b) any agreement or instrument
to which Stockholder is a party or by which it or any of its properties are
bound; or (c) any permit, franchise, judgment, decree, statute, rule or
regulation applicable to Stockholder or to its business or properties.
 
2.2.4 No Registration.  The shares of Common Stock to be issued in the
conversion have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”).  Each Stockholder is aware of the applicable limitations
under the Securities Act on the subsequent sale, transfer, pledge, mortgage,
hypothecation, gift, assignment or other encumbrance of such shares of Common
Stock.  Each Stockholder further acknowledges that the Common Stock must be held
indefinitely unless they are subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.
 
2.2.5 Legend.  Certificates representing the shares of Common Stock may, at the
option of the Company, bear the following legend:
 
SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  SUCH SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, UNLESS, IN THE OPINION (WHICH SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO UNITEK GLOBAL SERVICES, INC., SUCH
REGISTRATION IS NOT REQUIRED.
 
 
-2-

--------------------------------------------------------------------------------

 
2.2.6 Indemnity.  Each Stockholder agrees to indemnify and hold harmless the
Company and each other person, if any, who controls, is controlled by or is
under common control with the Company within the meaning of Section 15 of the
Securities Act, against any and all loss, liability, claim, damage and expense
whatsoever (including any and all expenses reasonably incurred in investigating,
preparing or defending against any litigation commenced or threatened or any
claim whatsoever) arising out of or based upon any false representation or
warranty, or breach or failure by Stockholder to comply with any covenant or
agreement by Stockholder in this Agreement.
 
2.3 All representations, warranties, agreements, undertakings and
acknowledgments made by Stockholder in this Agreement are true and accurate as
of the date hereof and shall be true and accurate as of: (a) the date of the
acceptance hereof by the Company; and (b) the Closing Date.  If any
representation, warranty or other information relating to Stockholder in this
Agreement is not or will not be true and accurate in any respect as of any such
date, Stockholder will give written notice of such fact immediately to the
Company, specifying the representations and warranties that are not true and
accurate and updating the relevant information.
 
ARTICLE 3
 
MISCELLANEOUS
 
3.1 Amendments and Waivers.  This Agreement or any provisions of this Agreement
may not be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.  Failure of the Company or any Stockholder to exercise
any right or remedy under this Agreement or any other agreement between the
Company and the Stockholders or otherwise, or delay by either of them in
exercising the same, will not operate as a waiver thereof.
 
3.2 Governing Law.  This Agreement shall be enforced, governed and construed in
accordance with the substantive laws of the State of Delaware (without reference
to the conflicts or choice of laws principles thereof).  In the event that any
provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.
 
3.3 Successors and Assigns.  This Agreement and the rights, powers and duties
set forth herein shall be binding upon and inure to the benefit of Stockholders,
the Company and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.  If any Stockholder is more
than one person, Stockholder’s obligations shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon each such person and its
heirs, executors, administrators and successors.
 
3.4 Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally, (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier, (c) on the date
sent by facsimile or other electronic transmission, including electronic mail,
pdf or similar means, with confirmation of transmission, if sent during normal
business hours of the recipient, if not, then on the next business day, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid.  Such communications, to be valid, must be
addressed as follows:
 
 
-3-

--------------------------------------------------------------------------------

 
If to Company, to:
 
UniTek Global Services, Inc.
1777 Sentry Parkway West
Blue Bell, PA  19422
Attn:  Kyle M. Hall, Esq.
 
Facsimile:  (267) 464-1700


With a required copy to:


Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Justin W. Chairman, Esq.
Facsimile: (215) 963-5061


If to a Stockholder, to the address set forth opposite the name of such
Stockholder on Schedule A.
 
or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain).  If more than one method for sending
notice as set forth above is used, the earliest notice date established as set
forth above shall control.
 
3.5 Entire Agreement.  This Agreement contains the entire agreement of the
parties to this Agreement regarding the subject matter of this Agreement, and
there are no representations, covenants or other agreements except as stated or
referred to in this Agreement.
 
3.6 Headings. The descriptive headings in this Agreement are for the convenience
of reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement.
 
3.7 Interpretation.  The terms “it” and “its,” as used in this Agreement include
entities as well as masculine and feminine persons.
 
3.8 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall constitute one and the same instrument.
 
3.9 Further Assurances. The parties hereto hereby agree to execute and deliver
such other documents, instruments and agreements and to take other such action
as may be necessary, proper or appropriate to carry out or effectuate the
purposes, terms and conditions of this Agreement.
 
3.10 Survival of Representations.  All representations and warranties made in or
pursuant to this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated herein.
 


 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


The undersigned Stockholders, by executing this Signature Page, hereby adopt and
agree to all of the terms, conditions, representations and warranties applicable
to each Stockholder in this Agreement with respect to all shares held by such
Stockholder in the Company.



 
UNITEK GLOBAL SERVICES, INC.
 
 
By:   /s/ Ronald Lejman                                        
Name:  Ronald Lejman
Title:    CFO
     
STOCKHOLDERS:
     
SECTOR PERFORMANCE FUND, LP
 
By:  Sector Performance GP, LP, its general partner
 
By:  Sector Performance LLC, its general partner
 
 
By:   /s/ William G. Neisel                                    
Name: William G. Neisel
Title:   Treasurer
     
SPF SBS, LP
 
By:  Sector Performance LLC, its general partner
 
 
By:    /s/ William G. Neisel                                    
Name: William G. Neisel
Title:    Treasurer
     
 
   /s/ C. Scott Hisey                                               
C. Scott Hisey
     
 
   /s/ Peter Giacalone                                             
Peter Giacalone
     
 
   /s/ Dean MacDonald                                          
Dean MacDonald



 
 
[SIGNATURE PAGE TO SERIES B PREFERRED STOCK CONVERSION AGREEMENT]
 
 
-5-

--------------------------------------------------------------------------------

 
SCHEDULE A
 
 
 
Stockholder
 
Number of Shares
of Series B
Preferred Stock
 
Number of Shares of Common Stock of the Company to be Received Upon Conversion
 
 
 
Stockholder Address
Sector Performance Fund, LP
219,144
4,934,287
c/o HM Capital, 200 Crescent Ct, Suite 1600, Dallas, Texas 75201
SPF SBS, LP
13,848
311,804
c/o HM Capital, 200 Crescent Ct, Suite 1600, Dallas, Texas 75201
C. Scott Hisey
1,000
22,516
c/o UniTek Global Services, Inc., 1777 Sentry Parkway West, Gwynedd Hall, Suite
302, Blue Bell, Pennsylvania 19422
Peter Giacalone
2,667
60,051
c/o UniTek Global Services, Inc., 1777 Sentry Parkway West, Gwynedd Hall, Suite
302, Blue Bell, Pennsylvania 19422
Dean MacDonald
1,146
25,804
c/o UniTek Global Services, Inc., 1777 Sentry Parkway West, Gwynedd Hall, Suite
302, Blue Bell, Pennsylvania 19422
Total:
237,805
5,354,462
 

 


 
-6-

--------------------------------------------------------------------------------